UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 13-6223


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

RODNEY WILSON,

                 Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Danville.    Norman K. Moon, Senior
District Judge. (4:03-cr-70134-NKM-3)


Submitted:   May 30, 2013                     Decided:   June 5, 2013


Before SHEDD, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rodney Wilson, Appellant Pro Se. Donald Ray Wolthuis, Assistant
United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Rodney        Wilson    appeals       the     district       court’s    orders

denying his 18 U.S.C. § 3582(c)(2) (2006) motion for reduction

in his sentence based on Amendment 750 to the U.S. Sentencing

Guidelines      Manual    (2010)    and    denying       reconsideration          of   that

order.     We    first     conclude       that   the     district       court     properly

determined that Wilson was not entitled to a reduction in his

sentence as his sentencing range was not impacted by Amendment

750.     See United States v. Munn, 595 F.3d 183, 187 (4th Cir.

2010).       Accordingly,          we     affirm       the     denial     of      Wilson’s

§ 3582(c)(2)      motion    for     the    reasons       stated     by    the     district

court.     See United States v. Wilson, No. 4:03–cr–70134–NKM-3

(W.D. Va. Dec. 13, 2012).

           We     also     conclude       that     the       district    court      lacked

authority to entertain Wilson’s motion for reconsideration.                            See

United States v. Goodwyn, 596 F.3d 233, 235–36 (4th Cir. 2010).

Accordingly, we affirm the district court’s order denying relief

on Wilson’s motion for reconsideration.                       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                                  AFFIRMED



                                            2